PRESIDING JUSTICE WEBBER, dissenting: Although I am always acutely aware of the deference which must be given to factual findings of the Commission, especially in circumstantial cases, I cannot accede to its determination in this case and therefore respectfully dissent from the holding of the principal opinion. About the only clear fact in this record is the fortuitous occurrence that the injury happened on the employer’s premises, but, given the nature of the injury, that is not enough. Whatever it was which struck claimant’s eye had an unknown etiology. Witt’s testimony that there was always something blowing “because of the building” was altogether conclusory. A building cannot create a wind. The most it could do would be either to block it or alter its course. Wind is a natural phenomenon to which all persons are equally exposed, and it is characteristic of wind to pick up debris and carry it for long distances. The effect of the Commission’s order in this case, as confirmed by the circuit court and affirmed by this court, is to make the employer an insurer of all injuries resulting from natural phenomena. Such is not the law. An extreme case involving a death from a tornado is found in Decatur-Macon County Fair Association v. Industrial Com. (1977), 69 Ill. 2d 262, 371 N.E.2d 597. In that case the supreme court denied compensation, saying: “While the courts of this country have not reached entirely uniform conclusions in considering whether injuries resulting from tornadic winds arose ‘out of and in the course of employment’ as that phrase is used in workmen’s compensation acts (see Annot., Workmen’s Compensation: Injury or Death Due to Storms, 42 A.L.R.3d 385 (1972); see also 1 A. Larson, Workmen’s Compensation sec. 8.00 et seq. (1972)), most jurisdictions have recognized that, before compensation ■ can be awarded, there must be some peculiar or increased risk in the employee’s duties which exposes him to special or greater danger from the elements (42 A.L.R.3d 385, 391). This court has consistently adhered to that interpretation. Inland Steel Co. v. Industrial Com. (1968), 41 Ill. 2d 70; Eisner Food Stores v. Industrial Com. (1965), 33 Ill. 2d 474; Abell Chevrolet Co. v. Industrial Com. (1939), 371 Ill. 76; Abell Chevrolet Co. v. Industrial Com. (1939), 370 Ill. 460; Central Illinois Public Service Co. v. Industrial Com. (1920), 291 Ill. 256.” 69 Ill. 2d 262, 267, 371 N.E.2d 597. In my opinion the rationale of Fair Association applies to the instant case. I would reverse the award.